tcmemo_2010_249 united_states tax_court ronald b and helen j sundrup et al petitioners v commissioner of internal revenue respondent docket nos filed date frank w pechacek jr and jamie l cox for petitioners stephen a haller and james a kutten for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties under sec_1cases of the following petitioners are consolidated here- with sundrup transfer inc docket no and sundrup consulting inc docket no a on the respective federal_income_tax tax of ronald b and helen j sundrup sundrup transfer inc and sundrup consulting inc petitioner ronald b and helen j sundrup taxable_year deficiency accuracy-related_penalty under sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure petitioner sundrup transfer inc taxable_year ended mar deficiency accuracy-related_penalty under sec_6662 dollar_figure big_number dollar_figure dollar_figure dollar_figure petitioner sundrup consulting inc taxable_year ended mar deficiency accuracy-related_penalty under sec_6662 dollar_figure big_number big_number dollar_figure big_number big_number in amendments to answers filed in the respective cases at docket nos and respondent alleged the follow- ing respective increased deficiencies in and increased accuracy- related penalties under sec_6662 on the respective taxes of ronald b and helen j sundrup and sundrup transfer inc 2all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure petitioner ronald b and helen j sundrup petitioner sundrup transfer inc taxable_year increased deficiency increased accuracy-related_penalty under sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure taxable_year ended mar increased deficiency increased accuracy-related_penalty under sec_6662 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure the issues remaining for decision are should certain transactions during each of petitioners’ respective taxable years at issue between a sundrup transfer inc and sundrup consulting inc b sundrup leasing l l c and sundrup consulting inc and c ronald b and helen j sundrup and sundrup consulting inc be respected for tax purposes for each of those years we hold that they should not 3in addition to the issues remaining for decision that are listed in the text there are certain other questions relating to certain determinations in the respective notices of deficiency that respondent issued to petitioners which are computational in that their resolution flows from our resolution of certain of the issues that we address herein 4in the light of our holdings with respect to certain re- spective transactions between sundrup transfer inc and sundrup consulting inc sundrup leasing l l c and sundrup consulting inc and ronald b and helen j sundrup and sundrup consulting inc we need not address certain deter- minations that respondent made in the respective notices of deficiency that respondent issued to ronald b and helen j sundrup and sundrup consulting inc because respondent indi- cates on brief that respondent’s position with respect to those other determinations is alternative to respondent’s position with respect to those certain transactions see infra notes and is petitioner sundrup transfer inc entitled for its taxable_year ended date to deduct under sec_162 certain medical and dental expenses we hold that it is is sundrup transfer inc entitled for each of its taxable years ended date and to deduct under sec_162 certain miscellaneous expenses we hold that it is not is sundrup leasing l l c entitled for each of its taxable years through to deduct under sec_162 certain amounts that it paid relating to certain real proper- ties we hold that it is not are petitioners a ronald b and helen j sundrup b sundrup transfer inc and c sundrup consulting inc liable for each of their respective taxable years at issue for accuracy-related_penalties under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found except as stated herein at all relevant times since around including at the time petitioners ronald b sundrup mr sundrup and helen j 5sundrup leasing l l c was a passthrough_entity for tax purposes for each of its taxable years and as a result any deduction that it claimed for each of those years in effect flowed through to its members petitioners ronald b and helen j sundrup see infra note sundrup ms sundrup filed the petition in the case at docket no and throughout the years at issue mr and ms sundrup resided pincite corning street arcadia iowa arcadia which is in carroll county iowa carroll county at all relevant times including at the time petitioner sundrup transfer inc transfer filed the petition in the case at docket no and throughout the years at issue transfer maintained its principal_place_of_business pincite corning street arcadia at all relevant times including at the time petitioner sundrup consulting inc consulting filed the petition in the case at docket no and throughout the years at issue consulting listed as its business address corning street arcadia sundrup residence on date mr and ms sundrup purchased a vacant residential lot pincite corning street arcadia and thereafter built a single-family one-floor house with a finished basement and an unfinished attic original house on that lot at a cost of dollar_figure they moved into that house and have lived there contin- uously until at least the time of trial in these cases 6we shall sometimes refer to mr sundrup and ms sundrup as mr and ms sundrup or the sundrups on date mr and ms sundrup purchased a strip of land adjacent to corning street arcadia in order to build an addition to the original house in they built that addition which included a two-car garage that is attached to the original house sundrup two-car garage and a small enclosed area on the main floor between that garage and the original house that was approximately square feet sundrup enclosed area the sundrup residence which is in a residential neighbor- hood consisting of single-family houses has approximately big_number square feet of space on the main floor and approximately square feet of space in the basement the main floor of the sundrup residence has three bedrooms a living room a kitchen with an eat-in dining area two full bathrooms a utility room and the sundrup enclosed area the basement of the sundrup residence has a family room a utility room a full bathroom and a safe measuring approximately four cubic feet there is an unfinished attic in the sundrup residence where certain business documents and christmas ornaments are stored in addition to the sundrup two-car garage that is attached to the original house there is a one-car garage that is not attached to the original house 7we shall refer to the lot that petitioners purchased in the original house that they built on that lot the lot that they purchased in and the addition to the original house that they built on that lot as the sundrup residence the office of the carroll county assessor appraised the sundrup residence as of date at dollar_figure trucking business starting in mr sundrup along with his spouse ms sundrup began operating a trucking business that inter alia transported agricultural freight such as cattle feedstock fuel and liquid fertilizers from until date mr sundrup operated that trucking business as a sole_proprietorship under the name ron sundrup transfer mr and ms sundrup used certain equipment in operating ron sundrup transfer including three kenworth tractor-trailers tractor-trailers four corn hoppers a polar truck tank certain shop tools certain shop equipment and a lawnmower although mr sundrup was the princi- pal driver for ron sundrup transfer that business also used certain other drivers the sundrups conducted the office operations of ron sundrup transfer which ms sundrup managed pincite corning street arcadia as part of ms sundrup’s managing the office opera- tions of ron sundrup transfer she answered the telephone 8after the sundrups built the addition to the original house in they used a portion sundrup residence office space of the sundrup enclosed area ie the small enclosed area between the sundrup two-car garage and the original house that was approximately square feet as well as a desk which was in the original house and on which were a computer and a facsimile copier machine to conduct the office operations of ron sundrup transfer scheduled pickups monitored deliveries and coordinated jobs among its drivers division street on date mr and ms sundrup purchased a two-acre parcel of land division street property pincite division street arcadia from rita sundrup mr sundrup’s mother the division street property has two houses on it petitioners and we shall refer to those houses as the north house and the south house after rita sundrup sold the division street property to the sundrups until at least the time of the trial in these cases she continued to live in the north house where she had lived her entire life but she did not pay any rent to the sundrups for_the_use_of that house nor did rita sundrup pay rent to the sundrups for_the_use_of a garage on the division street property on a date not disclosed by the record before the years at issue mr and ms sundrup remodeled the south house and rick sundrup an adult son of mr and ms sundrup moved into that house with his family from the time rick sundrup and his family moved into the south house until at least the time of trial in these cases they did not pay any rent to the sundrups for_the_use_of that house at all relevant times in addition to the north house and the south house there were several freestanding structures on the division street property including a large maintenance shop and storage building a large storage building two small storage sheds and a garage we shall refer to the freestanding structures described in through as the division street maintenance and storage structures mr and ms sundrup used the division street maintenance and storage struc- tures in operating ron sundrup transfer vehicles and condominiums in addition to the sundrup residence and the division street property that the sundrups owned during the times indicated above mr and ms sundrup owned the following real_property in branson missouri a condominium described as thousand hills the legacy building unit unit and a condominium described as the grande legacy building e unit unit mr and ms sundrup traveled to branson missouri four times in in order to make certain repairs and improvements to unit and or unit mr and ms sundrup also owned a chevrolet pickup truck that they traded on date for a new gmc 9although the record does not establish when the sundrups acquired unit and unit the record does establish that the sundrups owned unit at least as early as date pickup truck gmc truck and a cadillac automobile cadillac automobile dollar_figure transfer at a time not disclosed by the record before date mr and ms sundrup retained frank pechacek mr pechacek an attorney who inter alia advised them regarding the forma- tion of certain entities discussed below dollar_figure on date mr and ms sundrup with the assis- tance of mr pechacek incorporated transfer under the laws of the state of iowa during the years at issue mr sundrup owned shares ms sundrup owned shares and rick sundrup their son owned share of transfer’s outstanding_stock at all relevant times including during the years at issue mr sundrup and ms sundrup were the only members of the board_of directors of transfer throughout the years at issue mr sundrup was the president ms sundrup was the vice president the secretary and the treasurer and rick sundrup was the assistant secretary of transfer 10the record does not establish when the sundrups acquired the chevrolet pickup truck and the cadillac automobile 11mr pechacek prepared the respective tax returns of peti- tioners for all of the taxable years at issue and is the lead attorney representing them in these cases before the commence- ment of the trial in these cases petitioners waived any poten- tial conflicts of interest regarding mr pechacek who was not called as a witness at that trial on the date on which mr and ms sundrup incorporated transfer ron sundrup transfer ceased operating and transfer began operating a trucking business in operating its trucking business transfer undertook the same types of business activi- ties that ron sundrup transfer had previously handleddollar_figure as was true when the sundrups operated ron sundrup transfer the sundrups conducted the office operations of transfer which ms sundrup managed pincite corning street arcadia ie the sundrup residence dollar_figure as was true when ms sundrup managed the office operations of ron sundrup transfer as part of ms sundrup’s managing the office operations of transfer she an- swered the telephone scheduled pickups monitored deliveries and coordinated jobs among its drivers during each of its taxable years ended date through ms sundrup spent approximately hours each week managing the office operations of transfer during each of its taxable years ended date through rick sundrup was a full-time driver and mr 12around the date on which the sundrups incorporated trans- fer mr sundrup transferred to transfer certain assets that he had used in the business operations of ron sundrup transfer 13as was true with respect to the office operations of ron sundrup transfer during the period to date after the sundrups incorporated transfer they used the sundrup resi- dence office space as well as a desk which was in the original house and on which were a computer and a facsimile copier ma- chine to conduct the office operations of transfer see supra note sundrup also served as a driver for transfer during each of those years mr sundrup did work repairing maintaining and washing certain vehicles that transfer used in its trucking businessdollar_figure during each of transfer’s taxable years ended date and kerry henkenius provided part-time office support for that business and did so in the sundrup residence office space during transfer’s taxable_year ended date erin sundrup rick sundrup’s wife provided part-time office support for that business and did so in the sundrup residence office space during each of its taxable years indicated transfer paid to the following individuals the following amounts of cash compensa- tion 14our findings that during each of transfer’s taxable years at issue mr sundrup served as a driver for transfer and did certain work on certain vehicles that it used in its business are not intended to suggest or imply that mr sundrup did no other work for transfer during each of those years individual rick sundrup kerry henkenius erin sundrup taxable_year ended mar cash compensation dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ms sundrup1 dollar_figure 1the record does not establish the precise nature of the work that ms sundrup did for transfer during its taxable_year ended date for which transfer paid her dollar_figure of cash compensation our finding that ms sundrup received that cash compensation during that year for certain unexplained work is not intended to suggest or imply that ms sundrup did no other work for transfer during each of its taxable years at issue except for the dollar_figure of cash compensation that transfer paid to ms sundrup during its taxable_year ended date transfer paid no cash compensation to mr sundrup or to ms sundrup during any of its taxable years ended date through certain payments made by transfer for medical and dental expenses on date transfer executed a document entitled nondiscriminatory medical and dental reimbursement plan trans- fer medical and dental plan that document stated in pertinent part purposes of plan the purposes of the plan are a to encourage employees to continue their association with the company b to attract additional employees eligibility all employees who have been with the company transfer for six months or since the company was incorporated whichever is shorter pro- vided however that seasonal employees employees covered by a collective bargaining agreement or non- resident_alien employees shall not be eligible benefits the company will reimburse all eligible employees for all reasonable medical and dental ex- penses up to the sum of dollar_figure in any fiscal_year including but not limited to the cost of any acci- dent health or medical or dental insurance_policy which the eligible_employee and or members of his immediate_family may incur except such expenses as may be covered and are reimbursable to them from any medi- cal dental health and or accident insurance_policy insuring them on date transfer and mr sundrup executed a document entitled agreement nondiscriminatory medical and dental reimbursement plan mr sundrup’s medical and dental agreement with transfer and transfer and ms sundrup executed a document with the same title ms sundrup’s medical and dental agreement with transfer dollar_figure mr sundrup signed mr sundrup’s medical and dental agreement with transfer both in his individual capacity and as president of transfer ms sundrup signed ms sundrup’s medical and dental agreement with transfer in her 15although the record establishes that rick sundrup the sundrups’ son was entitled to benefits under the transfer medical and dental plan the record does not contain any document that purports to be an agreement between him and transfer with respect to that plan individual capacity and mr sundrup signed that document as president of transfer except as noted below mr sundrup’s medical and dental agreement with transfer and ms sundrup’s medical and dental agreement with transfer contained essentially the same provi- sions they stated in pertinent part this will serve to confirm the understanding and agreement between you mr sundrup in the case of mr sundrup’s purported medical and dental agreement with transfer and ms sundrup in the case of ms sundrup’s purported medical and dental agreement with transfer and the undersigned hereinafter corporation trans- fer the corporation has adopted a nondiscrimina- tory medical and dental reimbursement plan pursuant to such plan and for so long as you are employed by the corporation the corporation agrees to reimburse you for all reasonable medical and dental expenses up to the sum of dollar_figure in any fiscal_year including but not limited to the cost of any accident health medi- cal or dental insurance_policy which you and or mem- bers of your immediate_family may incur except such expenses which are covered and are reimbursable to you from any medical dental health and or accident insur- ance policy insuring you and or members of your immedi- ate family during transfer’s taxable_year ended date transfer paid directly or reimbursed mr sundrup ms sundrup and or rick sundrup a total of dollar_figure for certain of their respective medical and dental expenses we shall refer to the 16the record does not establish that transfer paid any medical or dental expenses of mr sundrup ms sundrup or rick sundrup during each of its taxable years ended date and portion of the medical and dental expenses that transfer paid directly or reimbursed mr sundrup and or ms sundrup for certain of their respective medical and dental expenses as transfer’s payments of the sundrups’ medical and dental ex- penses leasing on date the same day on which mr and ms sundrup incorporated transfer they with the assistance of mr pechacek organized sundrup leasing l l c leasing as a limited_liability_company under the laws of the state of iowa and adopted an operating_agreement for it the articles of organiza- tion of leasing showed corning street arcadia ie the sundrup residence as its principal office at all relevant times mr sundrup and ms sundrup were the only members and the only managers of leasing sometime between the formation of leasing on date and date mr sundrup transferred to leasing 17the parties stipulated the nature and the amounts of the various expenses of mr sundrup and or ms sundrup that transfer or consulting as the case may be paid during each of those companies’ respective taxable years at issue in certain in- stances the description that the parties stipulated regarding a particular expense did not correspond to the nature of the expense that the parties stipulated for example the parties stipulated that a dollar_figure expense was for life_insurance but the parties also stipulated that that expense was a medical expense the record does not explain the apparent inconsisten- cies in the parties’ stipulations we need not resolve those apparent inconsistencies in order to decide the issues presented certain of the assets that he had been using in the trucking business of ron sundrup transfer including the three tractor- trailers four corn hoppers and a polar truck tank on date leasing entered into an agreement with transfer under which leasing agreed to lease the three tractor- trailers to transfer for use in transfer’s trucking business that agreement provided that transfer was to pay leasing dollar_figure each year for_the_use_of those trucks transfer paid leasing only dollar_figure during each of its taxable years ended date through for_the_use_of the three tractor-trailers on date mr and ms sundrup transferred the division street property to leasing by quitclaim deeddollar_figure on the same day transfer entered into an agreement with leasing under which leasing agreed to lease the division street property to transfer for use in transfer’s trucking business that agreement provided that transfer was to pay leasing dollar_figure each year for_the_use_of the division street property transfer paid leasing only dollar_figure during each of its taxable years ended date and for_the_use_of the division street property transfer paid leasing dollar_figure during its taxable_year ended date for_the_use_of that property 18on date the quitclaim_deed transferring the division street property to leasing was filed with the office of the recorder of deeds of carroll county carroll county re- corder’s office on date mr and ms sundrup transferred unit to leasing by quitclaim_deed on the next day mr and ms sundrup acting in their individual capacities executed a management agreement unit management agreement with a company called thousand hills management co inc thmc under that agree- ment thmc agreed to rent that unit nightly to third parties and to make emergency repairs to that unit when necessary although mr and ms sundrup had transferred unit to leasing by quitclaim_deed they were described in the unit management agreement as owner of unit and mr and ms sundrup signed that document as owner of that unit on a date not disclosed by the record mr and ms sundrup transferred unit to leasingdollar_figure on date leasing executed a management agreement with thmc under that agreement thmc agreed to rent that unit nightly to third parties and to make emergency repairs to that unit when necessary although mr and ms sundrup signed that agreement they did not indicate whether they had signed it as managers of leasing or in their individual capacities sometime in before april leasing purchased a condo- minium in branson missouri described as tuscany place building unit unit on date leasing executed a manage- 19the record does not establish how the sundrups’ transfer of unit to leasing was effected ment agreement unit management agreement with thmcdollar_figure under that agreement thmc agreed to rent that unit nightly to third parties and to make emergency repairs to that unit when neces- sary leasing was described in the unit management agreement as owner of unit although mr sundrup signed that agree- ment he did not indicate whether he had signed it as a manager of leasing or in his individual capacity as was true at least in during the years at issue the sundrups traveled to branson missouri in order to make certain repairs and improvements to unit and or unit in addition during the years at issue after the date on which leasing had purchased unit they traveled to branson missouri in order to make certain repairs and improvements to unit they traveled to branson missouri in order to make certain repairs and improvements to unit and or unit four times in and to unit unit and or unit five times in four times in and at least one time in dollar_figure consulting on date mr and ms sundrup with the assistance of mr pechacek incorporated consulting under the laws of the 20although the unit management agreement was executed on date it was dated date 21the record does not contain evidence regarding the trips if any that the sundrups made to branson missouri after date state of iowa at all relevant times including during the years at issue mr sundrup and ms sundrup each owned percent of the outstanding_stock of consulting at those times mr and ms sundrup were the only members of the board_of directors of consulting consulting board during the years at issue mr sundrup was the president and ms sundrup was the vice presi- dent the secretary and the treasurer of consulting at all relevant times consulting did not pay mr and ms sundrup any cash dividends the purported management agreements on date consulting and transfer executed a document entitled management consulting agreement purported transfer management agreement dollar_figure mr sundrup executed that document as president of consulting and as president of transfer on date leasing and consulting executed a document entitled management consulting agreement purported 22the parties stipulated that the purported transfer manage- ment agreement was executed on date which was more than three weeks before mr and ms sundrup incorporated consulting on date that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 the record establishes and we have found that the purported transfer management agreement was not executed until date leasing management agreement dollar_figure mr sundrup executed that document as a manager of leasing and as president of consulting except as noted below the purported transfer management agreement and the purported leasing management agreement con- tained essentially the same provisionsdollar_figure they stated in perti- nent part management services corporation in the case of transfer and llc in the case of leasing hereby contracts with consulting to perform management and consulting services in accordance with the terms and conditions set forth in this agreement consulting will consult with the officers and employees of corporation in the case of transfer and llc in the case of leasing concerning matters related to the management and operation of corporation in the case of transfer and llc in the case of leas- ing its financial policies and generally any matter arising out of the business affairs of corporation in the case of transfer and llc in the case of leasing the management services shall include but not be limited to advice and services regarding marketing accounting technical and computer support and person- nel matters the management services regarding person- nel matters shall include advice regarding employment control supervision hiring and discharge of employees and independent contractors hired by corporation in the case of transfer and llc in the case of leasing 23the parties stipulated that the purported leasing manage- ment agreement was executed on date that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see cal-maine foods inc v commissioner supra pincite the record establishes and we have found that the purported leasing management agreement was not executed until date 24except for the purported transfer management agreement with transfer and the purported leasing management agreement with leasing consulting did not enter into any other purported management agreements consulting may provide advice with respect to employee_benefits and enter into negotiations re- garding same on behalf of corporation in the case of transfer and llc in the case of leasing consulting will also provide advice with respect to the purchase and or lease of equipment and supplies relat- ing to corporation’s in the case of transfer and llc’s in the case of leasing business payment to consulting company corporation in the case of transfer and llc in the case of leas- ing shall pay consulting the sum of dollar_figure in the case of transfer and dollar_figure in the case of leasing per month on or before the first day of each month corporation in the case of transfer and llc in the case of leasing shall not be required to pay any other fee or benefit to consulting for services rendered consulting may submit reasonable out- of-pocket expenses from time to time to corporation in the case of transfer and llc in the case of leasing which will be reimbursed only upon corporation in the case of transfer and llc in the case of leasing ap- proval duties of consulting company consulting shall furnish consulting and management services and render advice to corporation in the case of trans- fer and llc in the case of leasing at all times rea- sonably requested by corporation in the case of trans- fer and llc in the case of leasing subject however to the following conditions b consulting shall not be required to devote full time and attention to providing services to corporation in the case of transfer and llc in the case of leasing the services and hours consulting is to work on any given day will be within consulting ’s control provided however that con- sulting shall be adequately staffed to effectively service the cor- poration’s in the case of transfer and llc’s in the case of leasing needs at all times c consulting may offer its services to anyone in addition to corporation in the case of transfer and llc in the case of leasing for so long as the terms and conditions of this agreement are adhered to by consulting f consulting provides its services to the general_public and this agreement is non-exclusive amendments no amendment modification or termination of or addition to this agreement shall be valid unless and until executed in writing by the parties to this agreement in drafting the purported transfer management agreement and the purported leasing management agreement including in arriving at the dollar_figure amount stated in sec_3 quoted above of the purported transfer management agreement and the dollar_figure amount stated in sec_3 quoted above of the purported leasing management agreement mr sundrup did not consult an accountant a business adviser or any other person except mr pechacekdollar_figure during none of transfer’s taxable years at issue did trans- fer pay consulting dollar_figure each month on or before the first day of the month as stated in the purported transfer management agreement instead on the dates indicated transfer paid to 25the record does not establish what mr pechacek told mr sundrup when he consulted him consulting the following amounts during each of transfer’s taxable years ended tye date through tye date date date date date date date date date date date date date date date date date date date date date date date date date date date total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number tye date date date date date date date date date date date date date date date date date date date date date date date date total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number tye date date date date date date date date date date date date date date date date date date date date date date date date date date total amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number we shall refer to any some or all of the above-listed payments as transfer’s payments to consulting during none of leasing’s taxable years at issue did leasing pay consulting dollar_figure each month on or before the first day of the month as stated in the purported leasing management agree- ment instead of making any payments to consulting during leasing’s taxable_year leasing gave consulting a promissory note dated date in the principal_amount of dollar_figure leasing’s promissory note dated date on the dates indicated leasing paid to consulting the following amounts during each of leasing’s taxable years and taxable_year date date date total taxable_year date date date date date date date date total amount dollar_figure big_number big_number amount dollar_figure big_number big_number big_number big_number big_number big_number big_number we shall refer to any some or all of the above-listed payments as leasing’s payments to consulting the purported employment agreements on date more than three weeks before consulting was incorporated on date and one month before the purported transfer management agreement was executed on date consulting and mr sundrup executed a document entitled 26although the parties stipulated that the date on which the sundrups executed their respective purported employment agree- ments with consulting was date the record does not explain how they could have executed those purported agreements on a date before consulting was incorporated employment agreement mr sundrup’s purported employment agreement and consulting and ms sundrup executed a document entitled employment agreement ms sundrup’s purported employ- ment agreement dollar_figure mr sundrup signed mr sundrup’s purported employment agreement both as employee and as president of consulting and ms sundrup signed ms sundrup’s purported employment agreement as employee and mr sundrup signed that document as president of consulting except as noted below mr sundrup’s purported employment agreement and ms sundrup’s purported employment agreement contained essentially the same provisions they stated in pertinent part an agreement made between ronald b sundrup in the case of mr sundrup’s purported employment agree- ment and ms sundrup in the case of ms sundrup’s purported employment agreement of arcadia iowa herein referred to as employee and sundrup consulting inc whose principal_place_of_business is located pincite corning st arcadia iowa sundrup residence herein referred to as employer sec_1 employment employer hereby employs engages and hires em- ployee as an operational supervisor and monitor of a portion of employer’s business and employee hereby 27except for mr sundrup’s purported employment agreement and ms sundrup’s purported employment agreement at no time was there a purported employment agreement between consulting and any other individual accepts and agrees to such hiring engagement and employment subject_to the general supervision and pursuant to the orders advice and direction of em- ployer because of certain necessities required for the proper performance of the duties which the employee must perform for the employer under this agreement and because of the benefits and conveniences accruing to the employer by having the employee residing on busi- ness premises of the employer the employee shall be required to live in the housing furnished by the em- ployer on the business_premises sundrup residence of the employer sec_3 term of employment the term of this agreement shall be a period of one year commencing _______________ and termi- nating ________________ subject however to prior termination as herein provided at the expira- tion date of _______________ this agreement shall be considered renewed for regular periods of one year provided neither party submits a notice of termi- nation section specific description of certain duties while at all times the employee will be subject_to such additional duties and services as may be re- quired by the employer the following are a list of certain specific duties and responsibilities employee shall have in performing services for the employer the employee in performing these services shall be on call twenty-four hours a day except for reasonable vacations as the employer may allow duties and re- sponsibilities are to be performed at the location as directed by the employer above to constantly be present in the area of re- sponsibility to deter and guard against van- dalism and theft of equipment tools build- ings and other_property of the employer to maintain watch over the property of the employer so as to discover and report any damage to any of the employer’s property from wind fire freezing or other catastrophes and to take any other action if possible to minimize said losses to be present on the premises so as to imme- diately detect and report any interruption of electrical service to the facilities of the employer so as to minimize the possibility of any losses to monitor the performance and activities of other employees of the employer working on the premises and report to the employer concerning their activities to provide assistance to other employees of the employer in case of a breakdown or emer- gency while operating on the property of the employer to be present to alert other designated employees of shipments of materials being received by em- ployer at no time during the taxable years at issue did mr sundrup and consulting determine the respective dates on which mr sundrup’s purported employment agreement commenced and terminated as contemplated under sec_3 of that agreement and ms sundrup and consulting determine the respective dates on which ms sundrup’s purported employment agreement commenced and terminated as contemplated under sec_3 of that agreement mr sundrup’s purported employment agreement and ms sundrup’s purported employment agreement contained a section entitled compensation of employee that section in each of those agreements stated sec_4 compensation of employee employer consulting shall pay employee mr sundrup in the case of mr sundrup’s purported employ- ment agreement and ms sundrup in the case of ms sundrup’s purported employment agreement and employee shall accept from employer in full payment for em- ployee’s services hereunder minimum compensation at the rate of _______________ dollars dollar_figure__________ per ___________ payable _______________ notwithstanding any language to the contrary employer in its sole discretion may pay employee additional compensation from time to time at no time during the taxable years at issue did mr sundrup and consulting determine a rate of compensation to be paid to mr sundrup as contemplated under sec_4 of mr sundrup’s purported employment agreement and ms sundrup and consulting determine a rate of compensation to be paid to ms sundrup as contemplated under sec_4 of ms sundrup’s pur- ported employment agreement at all relevant times consulting did not pay any wages or salary to mr sundrup or ms sundrup at no time before the trial in these cases did consulting file form_940 employer’s annual federal unemployment futa_tax return and form_941 employer’s quarterly federal tax_return nor did consulting issue at any time before that trial form_w-2 wage and tax statement or form 1099-misc miscellaneous income consulting’s board_of directors on date consulting held a meeting date board meeting of the consulting board ie mr sundrup and ms sundrup the minutes of that meeting stated inter alia that the consulting board elected for a one-year term mr sundrup as president of consulting and ms sundrup as vice president secretary and treasurer of consulting adopted the bylaws of consulting designated carroll county state bank as consulting’s depository_institution required that consult- ing’s officers and directors use their best efforts to operate consulting in such a manner that the stock of consulting would qualify as stock under sec_1244 accepted mr sundrup’s offer to purchase stock of consulting and resolved to issue to him a certificate representing the number of shares that he pur- chased made an election under sec_248 with respect to consulting’s organizational_expenses authorized mr sundrup to pay any expenses resulting from the organization of consult- ing and adopted a nondiscriminatory medical and dental reimbursement plan 28at no time before the trial in these cases were consult- ing’s bylaws amended the minutes of the date board meeting did not reflect that the consulting board discussed at that meeting the pur- ported transfer management agreement that consulting and transfer had executed on the date of that meeting and a mr sundrup’s purported employment agreement and b ms sundrup’s purported employment agreement that consulting and mr sundrup or ms sundrup as the case may be executed on april dollar_figure nor did those minutes reflect that the consulting board discussed at that meeting the nature or the extent of the services that the purported transfer management agreement stated consulting was to provide to transfer and a that mr sundrup’s purported employment agreement stated mr sundrup was to provide to con- sulting and b that ms sundrup’s purported employment agreement stated ms sundrup was to provide to consulting on date consulting held a joint meeting date joint meeting of the stockholders of consulting ie mr sundrup and ms sundrup and the consulting board ie mr sundrup and ms sundrup the minutes of that meeting stated inter alia that the stockholders of consulting elected for a one-year term mr sundrup and ms sundrup as members of the 29mr sundrup’s purported employment agreement and ms sun- drup’s purported employment agreement were executed on date more than three weeks before consulting was incorporated the minutes of the date board meeting do not reflect that consulting ratified those purported employment agreements at that meeting consulting board and that the consulting board elected for a one-year term mr sundrup as president of consulting and ms sundrup as vice president secretary and treasurer of consult- ing those minutes did not state that the consulting board discussed at the date joint meeting the purported transfer management agreement and a mr sundrup’s purported employment agreement and b ms sundrup’s purported employment agreement nor did the minutes of that meeting state that the consulting board discussed at that meeting the nature or the extent of the services that the purported transfer management agreement stated consulting was to provide to transfer and a that mr sundrup’s purported employment agreement stated mr sundrup was to provide to consulting and b that ms sun- drup’s purported employment agreement stated ms sundrup was to provide to consulting on date consulting held a joint meeting date joint meeting of the stockholders of consulting ie mr sundrup and ms sundrup and the consulting board ie mr sundrup and ms sundrup the minutes of that meeting stated inter alia that the stockholders of consulting elected for a one-year term mr sundrup and ms sundrup as members of the consulting board and that the consulting board elected for a one-year term mr sundrup as president of consulting and ms sundrup as vice president secretary and treasurer of consult- ing those minutes did not state that the consulting board discussed at the date joint meeting the purported transfer management agreement and a mr sundrup’s purported employment agreement and b ms sundrup’s purported employment agreement nor did the minutes of that meeting state that the consulting board discussed at that meeting the nature or the extent of the services that the purported transfer management agreement stated consulting was to provide to transfer and a that mr sundrup’s purported employment agreement stated mr sundrup was to provide to consulting and b that ms sundrup’s purported employment agreement stated ms sundrup was to provide to consulting on date consulting held a joint meeting date joint meeting of the stockholders of consulting ie mr sundrup and ms sundrup and the consulting board ie mr sundrup and ms sundrup the minutes of that meeting stated inter alia that the stockholders of consulting elected for a one-year term mr sundrup and ms sundrup as members of the consulting board and that the consulting board elected for a one-year term mr sundrup as president of consulting and ms sundrup as vice president secretary and treasurer of consult- ing those minutes did not state that the consulting board discussed at the date joint meeting the purported leasing management agreement that consulting had executed on date two months before the date joint meeting the purported transfer management agreement and a mr sundrup’s purported employment agreement and b ms sundrup’s purported employment agreement nor did the minutes of that meeting state that the consulting board discussed at that meeting the nature or the extent of the services that the purported leasing management agreement stated consulting was to provide to leasing that the purported transfer management agreement stated consulting was to provide to transfer and a that mr sundrup’s purported employment agreement stated mr sundrup was to provide to consulting and b that ms sundrup’s purported employment agreement stated ms sundrup was to provide to consulting on date consulting held a joint meeting date joint meeting of the stockholders of consulting ie mr sundrup and ms sundrup and the consulting board ie mr sundrup and ms sundrup the minutes of that meeting stated inter alia that the stockholders of consulting elected for a one-year term mr sundrup and ms sundrup as members of the consulting board and that the consulting board elected for a one-year term mr sundrup as president of consulting ms sundrup as vice president secretary and treasurer of consulting and rick sundrup as assistant secretary of consulting those minutes did not state that the consulting board discussed at the date joint meeting the purported leasing management agree- ment the purported transfer management agreement and a mr sundrup’s purported employment agreement and b ms sundrup’s purported employment agreement nor did the minutes of that meeting state that the consulting board discussed at that meeting the nature or the extent of the services that the purported leasing management agreement stated consulting was to provide to leasing that the purported transfer management agreement stated consulting was to provide to transfer and a that mr sundrup’s purported employment agreement stated mr sundrup was to provide to consulting and b that ms sundrup’s purported employment agreement stated ms sundrup was to provide to consulting the minutes of the date joint meeting did not state that the consulting board discussed at that meeting that as of the date of that meeting leasing had failed to pay to consulting during consulting’s taxable_year that started on date the dollar_figure monthly amount that sec_3 of the purported leasing management agreement stated leasing was to pay to consulting on or before the first day of each monthdollar_figure nor did those minutes state that the consulting board discussed pinciteas of the date joint meeting leasing had not paid anything to consulting during consulting’s taxable_year that began on date we have found above that leasing provided to consulting leasing’s promissory note dated date the date joint meeting that as of the date of that meeting transfer had failed to pay to consulting during consult- ing’s taxable_year that started on date the dollar_figure monthly amount that sec_3 of the purported transfer manage- ment agreement stated transfer was to pay to consulting on or before the first day of each monthdollar_figure on date consulting held a joint meeting date joint meeting of the stockholders of consulting ie mr sundrup and ms sundrup and the consulting board ie mr sundrup and ms sundrup the minutes of that meeting stated inter alia that the stockholders of consulting elected for a one-year term mr sundrup and ms sundrup as members of the consulting board and that the consulting board elected for a one-year term mr sundrup as president of consulting ms sundrup as vice president secretary and treasurer of consulting and rick sundrup as assistant secretary of consulting those minutes did not state that the consulting board discussed at the date joint meeting the purported leasing management agree- ment the purported transfer management agreement and a mr sundrup’s purported employment agreement and b ms sundrup’s purported employment agreement nor did the minutes of that meeting state that the consulting board discussed at that 31we have found above the respective amounts and the respec- tive dates on which transfer made transfer’s payments to consult- ing meeting the nature or the extent of the services that the purported leasing management agreement stated consulting was to provide to leasing that the purported transfer management agreement stated consulting was to provide to transfer and a that mr sundrup’s purported employment agreement stated mr sundrup was to provide to consulting and b that ms sundrup’s purported employment agreement stated ms sundrup was to provide to consulting the minutes of the date joint meeting did not state that the consulting board discussed at that meeting that as of the date of that meeting leasing had failed to pay to consulting at any time since the date joint meeting the dollar_figure monthly amount that sec_3 of the pur- ported leasing management agreement stated leasing was to pay to consulting on or before the first day of each monthdollar_figure nor did those minutes state that the consulting board discussed at the date joint meeting that as of the date of that meeting transfer had failed to pay to consulting at any time since the date joint meeting the dollar_figure monthly amount that sec_3 of the purported transfer management agreement stated 32we have found above the respective amounts and the respec- tive dates on which leasing made leasing’s payments to consult- ing transfer was to pay to consulting on or before the first day of each monthdollar_figure on date consulting held a joint meeting date joint meeting of the stockholders of consulting ie mr sundrup and ms sundrup and the consulting board ie mr sundrup and ms sundrup the minutes of that meeting stated inter alia that the stockholders of consulting elected for a one-year term mr sundrup and ms sundrup as members of the consulting board and that the consulting board elected for a one-year term mr sundrup as president of consulting ms sundrup as vice president secretary and treasurer of consulting and rick sundrup as assistant secretary of consulting those minutes did not state that the consulting board discussed at the date joint meeting the purported leasing management agree- ment the purported transfer management agreement and a mr sundrup’s purported employment agreement and b ms sundrup’s purported employment agreement nor did the minutes of that meeting state that the consulting board discussed at that meeting the nature or the extent of the services that the purported leasing management agreement stated consulting was to provide to leasing that the purported transfer management agreement stated consulting was to provide to transfer and 33we have found above the respective amounts and the respec- tive dates on which transfer made transfer’s payments to consult- ing a that mr sundrup’s purported employment agreement stated mr sundrup was to provide to consulting and b that ms sundrup’s purported employment agreement stated ms sundrup was to provide to consulting the minutes of the date joint meeting did not state that the consulting board discussed at that meeting that as of the date of that meeting leasing had failed to pay to consulting at any time since the date joint meeting the dollar_figure monthly amount that sec_3 of the purported leasing management agreement stated leasing was to pay to con- sulting on or before the first day of each monthdollar_figure nor did those minutes state that the consulting board discussed at the date joint meeting that as of the date of that meeting transfer had failed to pay to consulting at any time since the date joint meeting the dollar_figure monthly amount that sec_3 of the purported transfer management agreement stated transfer was to pay to consulting on or before the first day of each monthdollar_figure on date consulting held a joint meeting janu- ary joint meeting of the stockholders of consulting ie mr sundrup and ms sundrup and the consulting board 34we have found above the respective amounts and the respec- tive dates on which leasing made leasing’s payments to consult- ing 35we have found above the respective amounts and the respec- tive dates on which transfer made transfer’s payments to consult- ing ie mr sundrup and ms sundrup the minutes of that meeting stated inter alia that the stockholders of consulting elected for a one-year term mr sundrup and ms sundrup as members of the consulting board and that consulting’s board elected for a one-year term mr sundrup as president of consult- ing ms sundrup as vice president secretary and treasurer of consulting and rick sundrup as assistant secretary of consult- ing those minutes did not state that the consulting board discussed at the date joint meeting the purported leasing management agreement the purported transfer manage- ment agreement and a mr sundrup’s purported employment agreement and b ms sundrup’s purported employment agreement nor did the minutes of that meeting state that the consulting board discussed at that meeting the nature or the extent of the services that the purported leasing management agreement stated consulting was to provide to leasing that the pur- ported transfer management agreement stated consulting was to provide to transfer and a that mr sundrup’s purported employment agreement stated mr sundrup was to provide to con- sulting and b that ms sundrup’s purported employment agreement stated ms sundrup was to provide to consulting certain payments made by consulting during the years at issue consulting paid directly or reimbursed mr sundrup and or ms sundrup for various ex- pensesdollar_figure certain payments made by consulting for expenses relating to the sundrup residence on date one week after incorporating consulting on date consulting and the sundrups executed a document entitled real_estate contract-installments real_estate in- stallment document which was filed with the carroll county recorder’s office that document stated in pertinent part it is agreed thi sec_1st day of may by and between ronald b sundrup and helen j sundrup husband and wife of the county of carroll state of iowa sellers and sundrup consulting inc of the county of carroll state of iowa buyers that the sellers as in this contract provided agree to sell to the buyers and the buyers in consid- eration of the premises hereby agree with the sellers to purchase the following described real_estate situ- ated in the county of carroll state of iowa to- wit all of lot twelve and the east ten feet e 10’ of lot eleven block twenty four original plat arcadia carroll county iowa and 36although consulting not only paid directly but also reimbursed mr sundrup and or ms sundrup for their various expenses for convenience we shall state that consulting paid those expenses 37the real_estate described in the real_estate installment document is the sundrup residence the east feet of the west feet of lot block town of arcadia carroll county iowa upon the terms and conditions following total purchase_price the buyers agree to pay for said property the total of dollar_figure due and payable as follows buyer shall pay the sum of dollar_figure per year com- mencing with the first payment due on date and the sum of dollar_figure on may of each and every year thereafter until all principal and interest is paid in full interest shall accrue at the rate of per annum deed and abstract bill of sale if all said sums of money and interest are paid to sellers during the life of this contract and all other agreements for performance by buyers have been complied with sellers will execute and deliver to buyers a_________ warranty deed conveying said premises in fee simple pursuant to and in conformity with this contract and sellers will at this time deliver to buyers an abstract showing merchantable title in conformity with this contract the record does not establish why the blank appeared in paragraph of the real_estate installment document or that that blank was completed at no time before the trial in these cases did petitioners execute a deed in favor of consulting with respect to the sundrup residence petitioners continued to reside in the sundrup residence after consulting and they executed the real_estate installment document at no time before the trial in these cases was there a sign on the sundrup residence indicating that con- sulting engaged in any activity there the only visible indica- tion at the sundrup residence of the identity of the owner of that residence was a rock on which appeared the name sundrup consulting did not pay timely the dollar_figure that the real_estate installment document stated consulting was to pay to the sundrups on may of each of the years at issue instead consulting paid to the sundrups on the dates indicated the following amounts that it and they described as payments of interest and principal date consulting’s purported interest payments consulting’s purported principal payments date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure we shall refer to any some or all of the above-listed purported interest payments as consulting’s purported inter- est payments purported principal payments as consulting’s purported principal payments and consulting’s total pur- ported interest and principal payments as consulting’s purported interest and principal payments in addition to consulting’s purported interest and principal payments described above consulting paid during each of its taxable years ended date through virtually all of the expenses relating to the sundrup residence including respective real_property_taxes of dollar_figure dollar_figure and dollar_figure that consulting paid during its taxable years ended date and respective repairs and maintenance of dollar_figure dollar_figure and dollar_figure that consulting paid during its taxable years ended date and respective utilities of dollar_figure dollar_figure and dollar_figure that consulting paid during its taxable years ended date and and respective homeowner’s and um- brella insurance of dollar_figure dollar_figure and dollar_figure that consulting paid during its taxable years ended date and dollar_figure we shall refer to any some or all of the above-stated 38we shall refer to any some or all of the above-stated payments for real_property_taxes that consulting made as consult- ing’s payments of the sundrup residence real_property_taxes 39the parties made various mathematical errors in stipulat- ing the respective total_amounts of certain types of expenses that consulting paid during consulting’s taxable years ended date through those erroneous stipulations are clearly contrary to the facts that we have found are established by the record in these cases we have found the correct respective total_amounts of expenses that consulting paid during consult- ing’s taxable years ended date through which are established by the record see cal-maine foods inc v commis- sioner t c pincite 40we shall refer to any some or all of the above-stated payments for repairs and maintenance that consulting made as consulting’s payments of the sundrup residence repairs and maintenance 41we shall refer to any some or all of the above-stated payments made for utilities that consulting made as consulting’s payments of the sundrup residence utilities 42we shall refer to any some or all of the above-stated payments for homeowner’s and umbrella insurance that consulting continued amounts that consulting paid for virtually all of the expenses relating to the sundrup residence as consulting’s payments of the sundrup residence expenses certain payments made by consulting for food during each of consulting’s taxable years ended date through ms sundrup purchased food at area grocery stores which she used to prepare meals for herself and her family and for which consulting paiddollar_figure during its taxable years ended date and consulting paid dollar_figure dollar_figure and dollar_figure respectively for that food we shall refer to any some or all of the above-stated amounts that consulting paid for food that ms sundrup purchased to prepare meals for herself and her family as consulting’s payments of the sundrups’ food certain payments made by consulting for medical and dental expenses on date consulting executed a document entitled nondiscriminatory medical and dental reimbursement plan that document stated in pertinent part continued made as consulting’s payments of the sundrup residence insurance 43in some instances ms sundrup paid for the food that she purchased using checks drawn on consulting’s checking account consulting’s credit card or her personal funds for which con- sulting reimbursed her purposes of plan the purposes of the plan are to encourage employees to continue their a association with the company consulting b to attract additional employees eligibility all employees who have been with the company for six months or since the company was incorporated whichever is shorter provided however that seasonal employees employees covered by a collec- tive bargaining agreement or non-resident alien em- ployees shall not be eligible benefits the company will reimburse all eligible employees for all reasonable medical and dental ex- penses up to the sum of dollar_figure in any fiscal_year including but not limited to the cost of any acci- dent health or medical or dental insurance_policy which the eligible_employee and or members of his immediate_family may incur except such expenses as may be covered and are reimbursable to them from any medi- cal dental health and or accident insurance_policy insuring them on date consulting and mr sundrup executed a docu- ment entitled agreement nondiscriminatory medical and dental reimbursement plan mr sundrup’s purported medical and dental agreement and consulting and ms sundrup executed a document with the same title ms sundrup’s purported medical and dental agreement mr sundrup signed mr sundrup’s purported medical and dental agreement both in his individual capacity and as president of consulting ms sundrup signed ms sundrup’s purported medical and dental agreement in her individual capac- ity and mr sundrup signed that document as president of con- sulting except as noted below mr sundrup’s purported medical and dental agreement and ms sundrup’s purported medical and dental agreement contained essentially the same provisions they stated in pertinent part this will serve to confirm the understanding and agreement between you mr sundrup in the case of mr sundrup’s purported medical and dental agreement and ms sundrup in the case of ms sundrup’s purported medical and dental agreement and the undersigned hereinafter corporation consulting the corporation has adopted a nondiscrimina- tory medical and dental reimbursement plan pursuant to such plan and for so long as you mr sundrup in the case of mr sundrup’s purported medical and dental agreement and ms sundrup in the case of ms sundrup’s purported medical and dental agreement are employed by the corporation the corporation agrees to reimburse you for all reasonable medical and dental expenses up to the sum of dollar_figure in any fiscal_year including but not limited to the cost of any accident health medical or dental insurance_policy which you and or members of your immediate_family may incur except such expenses which are covered and are reimbursable to you from any medical dental health and or accident insur- ance policy insuring you and or members of your immedi- ate family during each of consulting’s taxable years ended date through consulting paid the following medical and dental expenses of mr sundrup and or ms sundrup premiums for certain health insurance plans copayments to certain health care providers and miscellaneous medical and dental expenses those payments totaled dollar_figure dollar_figure and dollar_figure during consulting’s taxable years ended date and respectively we shall refer to any some or all of the above-stated medical and dental expenses of the sundrups that consulting paid as consulting’s payments of the sundrups’ medical and dental expenses on date consulting made payments totaling dollar_figure on behalf of mr and ms sundrup to a company known as american federal assurance for expenses relating to nursing home care consulting’s payments of the sundrups’ expenses relating to nursing home care dollar_figure certain payments made by consulting for expenses relating to certain vehicles used by the sundrups on date almost two months before mr and ms sundrup incorporated consulting mr and ms sundrup transferred the cadillac automobile and the gmc truck to itdollar_figure on date consulting traded the cadillac automobile for a cadillac automobile cadillac automo- bile during consulting’s taxable years ended date through ms sundrup who drove the cadillac automobile during those years used that vehicle to buy food for her family and for other personal purposes 44on date consulting paid dollar_figure to the iowa motor truck association for annual dues consulting’s payment to the iowa motor truck association for annual dues 45although the parties stipulated that the date on which the sundrups transferred the two vehicles in question to consulting was date the record does not explain how they could have made those transfers to consulting on a date before consult- ing was incorporated on date consulting traded the gmc truck for a gmc envoy gmc envoy during consulting’s taxable years ended date through mr sundrup who drove the gmc envoy during those years used that vehicle inter alia to buy with ms sundrup food for their family haul parts for transfer’s trucking business buy tools for use in transfer’s trucking business and travel with ms sundrup to branson missouri in order to make certain repairs and improvements to unit unit and or unit during each of consulting’s taxable years ended date through consulting paid expenses relating to the respective vehicles that the sundrups used during those years those payments totaled dollar_figure dollar_figure and dollar_figure during consulting’s taxable years ended date and respectively we shall refer to any some or all of the above- stated expenses that consulting paid relating to the respective vehicles that the sundrups used during consulting’s taxable years ended date through as consulting’s payments of the sundrups’ vehicle expenses certain payments made by consulting for office expenses during each of consulting’s taxable years ended date through consulting paid certain expenses consisting primarily of expenses for subscriptions to periodicals such as popular science reader’s digest and good housekeeping and certain supplies those payments totaled dollar_figure dollar_figure and dollar_figure during consulting’s taxable years ended date and respectively we shall refer to any some or all of the above-stated office expenses that consulting paid as consulting’s payments of office expenses summary of certain amounts that consulting received paid or claimed as depreciation the following chart summarizes certain amounts that consult- ing received paid or claimed as depreciation discussed below 46the amount listed below as depreciation claimed includes sec_179 expense amounts received transfer’s payments to consulting leasing’s payments to consulting total_amounts received by consulting amounts paid consulting’s purported interest and principal payments consulting’s payments of the sundrup residence real_property_taxes consulting’s payments of the sundrup residence repairs and maintenance consulting’s payments of the sundrup residence utilities consulting’s payments of the sundrup residence insurance consulting’s payments of the sundrups’ food consulting’s payments of the sundrups’ medical and dental expenses consulting’s payments of the sundrups’ expenses relating to nursing home care consulting’s payment to the iowa motor truck association for annual dues consulting’s payments of the sundrups’ vehicle expenses consulting’s payments of office expenses total_amounts consulting paid amounts claimed as depreciation depreciation claimed taxable_year ended mar dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- dollar_figure -- dollar_figure -- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total_amounts consulting paid and claimed as depreciation dollar_figure dollar_figure dollar_figure we shall refer collectively to consulting’s purported interest and principal payments consulting’s payments of the sundrup residence expenses consulting’s payments of the sundrups’ food consulting’s payments of the sundrups’ medical and dental ex- penses consulting’s payments of the sundrups’ expenses relating to nursing home care consulting’s payment to the iowa motor truck association for annual dues consulting’s payments of the sundrups’ vehicle expenses and consulting’s payments of office expenses as consulting’s payments of the sundrups’ expenses tax returns the sundrups’ tax returns for their taxable_year and an undisclosed number of years before that taxable_year the sundrups used an accountant47 sundrup accountant who was with the accounting firm olsen muhlbauer to prepare their tax returns sometime during their taxable_year the sundrups informed the sundrup accountant that they intended to incorporate ron sundrup transfer sometime after the sundrups used the sundrup accountant to prepare their tax_return for their taxable_year they stopped using him to prepare their tax returns the sundrup accountant did not prepare any_tax returns for the sundrups for their taxable years through transfer for its taxable years ended date through consulting 47the record does not identify the accountant who prepared petitioners’ tax returns for certain years before for its taxable years ended date through and leasing for its taxable years through mr and ms sundrup jointly filed form_1040 u s individual_income_tax_return for each of their taxable years sundrups’ return sundrups’ return and sundrups’ return which mr pechacek48 signed as return preparer in the sundrups’ return mr and ms sundrup reported total income of dollar_figure in calculating that total income mr and ms sundrup claimed dollar_figure of taxable interest which included consulting’s purported interest payments of dollar_figure49 that the sundrups received during their taxable_year and a loss attributable to leasing of dollar_figure sundrups’ schedule e leasing claimed loss from schedule e supplemental income and loss schedule e that petitioners included with the sundrups’ return the sundrups’ schedule e leasing claimed loss of dollar_figure was the amount of the loss from rental_real_estate_activities that leasing claimed in schedule k partners’ shares of income credits deductions etc leasing schedule k claimed loss 48see supra note 49the sundrups as well as transfer and consulting rounded to the nearest dollar the amounts claimed in the respective tax returns that they filed for their respective taxable years at issue that leasing included with form_1065 u s return of partnership income form_1065 which it filed for its taxable_year and which mr pechacek signed as return preparerdollar_figure in calculating that loss from rental_real_estate_activities leasing claimed a deduction of dollar_figure for leasing’s promissory note to consulting dated date and a deduction for cer- tain expenses eg real_property_taxes insurance repairs and depreciation with respect to the north house and the south house deduction for expenses relating to the north house and the south house dollar_figure leasing provided to each of the sundrups schedule_k-1 partner’s share of income credits deductions etc schedule k- for leasing’s taxable_year in which leasing showed each of their shares of the leasing schedule k claimed loss of dollar_figure the sundrups’ schedule e leasing claimed loss of dollar_figure that the sundrups claimed in calculating total income 50at all relevant times leasing used the cash_method_of_accounting for tax purposes at no time before the trial in these cases did leasing file form_8832 entity classification election in which it elected to be taxed as a corporation or form_8893 election of partnership level tax treatment or any other election statement under sec_6231 in which it elected partnership-level tax treatment as a result at all relevant times including during the years at issue leasing was treated as a passthrough_entity for tax purposes 51the record does not establish the amount if any that leasing paid for expenses relating to the north house and the south house during its taxable_year that they reported in the sundrups’ return was equal to the total of the amounts shown in those two schedules k-1 in the sundrups’ return mr and ms sundrup reported total income of dollar_figure in calculating that total income mr and ms sundrup claimed dollar_figure of taxable interest which included consulting’s purported interest payments of dollar_figure that the sundrups received during their taxable_year and a loss attributable to leasing of dollar_figure sundrups’ schedule e leasing claimed loss from schedule e that petitioners included with the sundrups’ return the sundrups’ schedule e leasing claimed loss of dollar_figure was the amount of the loss from rental_real_estate_activities that leasing claimed in schedule k partners’ distrib- utive share items leasing schedule k claimed loss that leasing included with form_1065 which it filed for its taxable_year and which mr pechacek signed as return preparer in calculating that loss from rental_real_estate_activities leasing claimed a deduction of dollar_figure for leasing’s payments to consulting that were made in leasing’s taxable_year and a deduction for expenses relating to the north house and the south housedollar_figure 52the record does not establish the amount if any that leasing paid for expenses relating to the north house and the south house during its taxable_year leasing provided to each of the sundrups schedule_k-1 for leasing’s taxable_year in which leasing showed each of their shares of the leasing schedule k claimed loss of dollar_figure the schedule e leasing claimed loss of dollar_figure that the sundrups claimed in calculating total income that they reported in the sundrups’ return was equal to the total of the amounts shown in those two schedules k-1 in the sundrups’ return mr and ms sundrup reported total income of dollar_figure in calculating that total income mr and ms sundrup claimed dollar_figure of taxable interest which included consulting’s purported interest payments of dollar_figure that the sundrups received during their taxable_year and a loss attributable to leasing of dollar_figure sundrups’ schedule e leasing claimed loss from schedule e that petitioners included with the sundrups’ return the sundrups’ schedule e leasing claimed loss of dollar_figure was the amount of the loss from rental_real_estate_activities that leasing claimed in schedule k partners’ distributive_share items leasing schedule k claimed loss that leasing in- cluded with form_1065 which it filed for its taxable_year and which mr pechacek signed as return preparer in calculating that loss from rental_real_estate_activities leasing claimed a deduction of dollar_figure for leasing’s payments to consulting that were made in leasing’s taxable_year and a deduction for expenses relating to the north house and the south housedollar_figure leasing provided to each of the sundrups schedule_k-1 for leasing’s taxable_year in which leasing showed each of their shares of the leasing schedule k claimed loss of dollar_figure the sundrups’ schedule e leasing claimed loss of dollar_figure that the sundrups claimed in calculating total income that they reported in the sundrups’ return was equal to the total of the amounts shown in those two schedules k-1 transfer’s tax returns transfer filed form_1120 u s_corporation income_tax return form_1120 for each of its taxable years ended date transfer’s tye return date transfer’s tye return and date transfer’s tye return which mr pechacek signed as return preparerdollar_figure in transfer’s tye return transfer claimed taxable_income of negative dollar_figure or a loss of dollar_figure in calculating 53the record does not establish the amount if any that leasing paid for expenses relating to the north house and the south house during its taxable_year we shall refer collectively to the respective deductions for expenses relating to the north house and the south house that leasing claimed for its taxable years and as leasing’s claimed deductions for expenses relating to the north house and the south house 54at all relevant times transfer used the cash_method_of_accounting for tax purposes that loss transfer claimed in transfer’s tye return a deduction of dollar_figure for transfer’s payments to consulting that transfer made during transfer’s taxable_year ended date a deduction of dollar_figure for employee benefit programs which included transfer’s payments of the sundrups’ medical and dental expenses made during that taxable_year and a deduc- tion of dollar_figure for miscellaneous expenses miscellaneous ex- penses dollar_figure in transfer’s tye return transfer claimed zero taxable_income in calculating that taxable_income transfer claimed in transfer’s tye return a deduction of dollar_figure for transfer’s payments to consulting that transfer made during transfer’s taxable_year ended date in transfer’s tye return transfer claimed taxable_income of negative dollar_figure or a loss of dollar_figure in calculating that loss transfer claimed in transfer’s tye return a deduction of dollar_figure for transfer’s payments to consulting 55we have found above that transfer’s payments to consulting that transfer made during transfer’s taxable_year ended date totaled dollar_figure 56the record does not establish that transfer paid dollar_figure of miscellaneous expenses during transfer’s taxable_year ended date that transfer made during transfer’s taxable_year ended date and a deduction of dollar_figure for miscellaneous expensesdollar_figure consulting’s tax returns consulting filed form_1120 for each of its taxable years ended date consulting’s tye return date consulting’s tye return and date con- sulting’s tye return which mr pechacek signed as return preparer in consulting’s tye return consulting claimed zero taxable_income in calculating that taxable_income consulting reported as gross_receipts or sales dollar_figure of transfer’s payments to consulting and leasing’s payments to consulting that transfer and leasing made during consulting’s taxable_year ended march dollar_figure in calculating the zero taxable_income that consulting claimed in consulting’s tye return consulting deducted consulting’s payments of the sundrups’ food of dollar_figure that consulting made during its taxable_year ended march 57the record does not establish that transfer paid dollar_figure of miscellaneous expenses during transfer’s taxable_year ended date 58consulting claimed in consulting’s tye return and the parties stipulated that the total amount that consulting received from transfer and leasing during consulting’s taxable_year ended date was dollar_figure we have found on the basis of the parties’ stipulations that transfer and leasing paid to consulting during consulting’s taxable_year ended date a total of dollar_figure the record does not explain that discrepancy consulting’s payments of the sundrups’ medical and dental expenses of dollar_figure that consulting made during its taxable_year ended date depreciation of dollar_figure consulting’s payments of the sundrups’ vehicle expenses of dollar_figure that consulting made during its taxable_year ended date consulting’s payments of office expenses of dollar_figure that consulting made during its taxable_year ended date dollar_figure of interest on rek which was the amount of consulting’s purported interest payments that it made to the sundrups during consulting’s taxable_year ended date consulting’s payments of the sundrup residence real_property_taxes of dollar_figure that consulting made during its taxable_year ended date consulting’s payments of the sundrup residence repairs and maintenance of dollar_figure that consulting made during its taxable_year ended date consulting’s payments of the sundrup residence utilities of dollar_figure that con- sulting made during its taxable_year ended date and 59consulting included form_4562 depreciation and amortiza- tion form with consulting’s tye return in that form it claimed total depreciation of dollar_figure for the cadillac automobile cadillac automobile gmc truck and gmc envoy and sec_179 expense of dollar_figure for the gmc envoy however we have found that consulting traded the cadillac automobile on date for the cadillac automobile and the gmc truck on date for the gmc envoy consulting did not report depreciation_recapture with respect to the gmc truck in consulting’s tye return in form_4562 included with consulting’s tye return consulting also claimed dollar_figure of depreciation with respect to the sundrup residence including the land consulting’s payments of the sundrup residence insurance of dollar_figure that consulting made during its taxable_year ended march dollar_figure in consulting’s tye return consulting claimed taxable_income of negative dollar_figure or a loss of dollar_figure in calculating that loss consulting reported as gross_receipts or sales dollar_figure which was the total of transfer’s payments to consulting and leasing’s payments to consulting that transfer and leasing made during consulting’s taxable_year ended date in calculating the loss of dollar_figure that consulting claimed in consulting’s tye return consulting deducted consulting’s payments of the sundrups’ food of dollar_figure that consulting made during its taxable_year ended date consulting’s payments of the sundrups’ medical and dental expenses of dollar_figure that consulting made during its taxable_year ended date depreciation of dollar_figure consult- 60in calculating the zero taxable_income that consulting claimed in consulting’s tye return consulting claimed certain additional deductions that respondent determined to disallow we do not discuss those additional disallowed deduc- tions that is because consulting does not contest them 61we have found that consulting’s payments of the sundrups’ food that consulting made during consulting’s taxable_year ended date totaled dollar_figure 62consulting included form_4562 with consulting’s tye return in that form it claimed total depreciation of dollar_figure for the cadillac automobile cadillac auto- mobile gmc truck and gmc envoy however we have found that consulting traded the cadillac automobile on continued ing’s payments of the sundrups’ vehicle expenses of dollar_figure that consulting made during its taxable_year ended date consulting’s payments of office expenses of dollar_figure that con- sulting made during its taxable_year ended date dollar_figure of interest on rek which was the amount of consult- ing’s purported interest payments that it made to the sundrups during consulting’s taxable_year ended date con- sulting’s payments of the sundrup residence real_property_taxes of dollar_figure that consulting made during its taxable_year ended date consulting’s payments of the sundrup resi- dence repairs and maintenance of dollar_figure that consulting made during its taxable_year ended date consulting’s payments of the sundrup residence utilities of dollar_figure that con- sulting made during its taxable_year ended date and consulting’s payments of the sundrup residence insurance of dollar_figure that consulting made during its taxable_year ended march dollar_figure continued date for the cadillac automobile and the gmc truck on date for the gmc envoy in form_4562 included with consulting’s tye return consulting also claimed dollar_figure of depreciation with respect to the sundrup residence including the land 63in calculating the zero taxable_income that consulting claimed in consulting’s tye return consulting claimed certain additional deductions that respondent determined to dis- allow we do not discuss those additional disallowed deductions that is because consulting does not contest them in consulting’s tye return consulting claimed zero taxable_income in calculating that taxable_income consulting reported as gross_receipts or sales dollar_figure of transfer’s payments to consulting and leasing’s payments to consulting that transfer and leasing made during consulting’s taxable_year ended march dollar_figure in calculating the zero taxable_income that consulting claimed in consulting’s tye return consulting deducted consulting’s payments of the sundrups’ food expenses of dollar_figure that consulting made during its taxable_year ended date consulting’s payments of the sundrups’ medical and dental expenses of dollar_figure that consulting made during its taxable_year ended date depreciation of dollar_figure consulting’s payments of the sundrups’ vehicle 64consulting claimed in consulting’s tye return and the parties stipulated that the total amount that consulting received from transfer and leasing during consulting’s taxable_year ended date was dollar_figure we have found on the basis of the parties’ stipulations that transfer and leasing paid to consulting during consulting’s taxable_year ended date a total of dollar_figure the record does not explain that discrepancy 65we have found that consulting’s payments of the sundrups’ food that consulting made during consulting’s taxable_year ended date totaled dollar_figure 66we have found that consulting’s payments of the sundrups’ medical and dental expenses that consulting made during consult- ing’s taxable_year ended date totaled dollar_figure 67consulting included form_4562 with consulting’s tye return in that form it claimed total depreciation of dollar_figure for the cadillac automobile cadillac automo- bile gmc truck and gmc envoy however we have found continued expenses of dollar_figure that consulting made during its taxable_year ended date consulting’s payments of office ex- penses of dollar_figure that consulting made during its taxable_year ended date dollar_figure of interest on rek which was the amount of consulting’s purported interest payments that it made to the sundrups during consulting’s taxable_year ended date consulting’s payments of the sundrup residence real_property_taxes of dollar_figure that consulting made during its taxable_year ended date consulting’s payments of the sundrup residence repairs and maintenance of dollar_figure that consult- ing made during its taxable_year ended date con- sulting’s payments of the sundrup residence utilities of dollar_figure that consulting made during its taxable_year ended date and consulting’s payments of the sundrup residence insurance of dollar_figure that consulting made during its taxable_year ended march dollar_figure continued that consulting traded the cadillac automobile on date for the cadillac automobile and the gmc truck on date for the gmc envoy in form_4562 included with consulting’s tye return consulting also claimed dollar_figure of depreciation with respect to the sundrup residence including the land 68we have found that consulting’s payments of the sundrup residence insurance that were made during consulting’s taxable_year ended date totaled dollar_figure 69in calculating the zero taxable_income that consulting claimed in consulting’s tye return consulting claimed certain additional deductions that respondent determined to dis- continued notices of deficiency respondent conducted respective examinations of the sundrups’ taxable years through leasing’s taxable years through transfer’s taxable years ended date through and consulting’s taxable years ended date through as a result of those examinations respondent issued separate notices of deficiency to the sundrups transfer and consulting the sundrups’ notice respondent issued to mr and ms sundrup a notice of defi- ciency notice with respect to their taxable years through sundrups’ notice in that notice respondent excluded from the sundrups’ gross_income the following amounts of consult- ing’s purported interest payments that they reported as interest_income for their taxable years indicated continued allow we do not discuss those additional disallowed deductions that is because consulting does not contest them taxable_year consulting’s purported interest payments excluded from gross_income dollar_figure big_number big_number in the sundrups’ notice respondent also determined that the sundrups are not entitled to deduct the following amounts of schedule e claimed losses schedule e claimed loss disallowed sundrups’ schedule e leasing claimed loss sundrups’ schedule e leasing claimed loss sundrups’ schedule e leasing claimed loss amount dollar_figure big_number big_number in that notice respondent also determined that the sundrups have the following amounts of schedule e total income for their tax- able years indicated taxable_year schedule e total income dollar_figure big_number big_number respondent made the sundrups’ schedule e determinations in the sundrups’ notice because respondent determined for the tax- able years indicated that leasing is not entitled to the following amounts of schedule k claimed losses and that leasing has the following amounts of ordinary_income loss from trade_or_business activities taxable_year schedule k claimed loss disallowed dollar_figure big_number big_number ordinary_income loss from trade_or_business activities dollar_figure big_number big_number respondent made the leasing schedule k determinations in the sundrups’ notice because respondent determined that leasing is not entitled to leasing’s claimed deductions relating to the north house and the south house of dollar_figure dollar_figure and dollar_figure for its taxable years and respectively in the sundrups’ notice respondent also determined that the sundrups are liable for accuracy-related_penalties under sec_6662 in the respective amounts of dollar_figure dollar_figure and dollar_figure for their taxable years and because of negligence or disregard of rules or regulations or a substantial_understatement of taxdollar_figure transfer’s notice respondent issued to transfer a notice with respect to its taxable years ended date through transfer’s notice in that notice respondent determined inter alia that transfer is not entitled to deduct dollar_figure of the dollar_figure that transfer claimed as employee benefit programs in transfer’s tye return dollar_figure of the dollar_figure of miscellaneous expenses 70respondent made certain other determinations in the sun- drups’ notice that we do not address because of our holdings with respect to certain alternative issues that respondent raised see supra note and infra note that transfer deducted in transfer’s tye return and dollar_figure of the dollar_figure of miscellaneous expenses that transfer deducted in transfer’s tye return in transfer’s notice respondent also determined that trans- fer is liable for accuracy-related_penalties under sec_6662 in the respective amounts of dollar_figure dollar_figure and dollar_figure for its taxable years ended date through because of negligence or disregard of rules or regulations or a substantial_understatement of tax consulting’s notice respondent issued to consulting a notice with respect to its taxable years ended date through consulting’s notice in that notice respondent determined inter alia that consulting is not entitled for the taxable years at issue to the following deduction sec_71 that it claimed for the payments indicated 71respondent also determined that consulting is not entitled for each of its taxable years at issue to certain additional_amounts of the deductions that it claimed for each of those years we do not address those additional disallowed amounts that is because consulting does not contest them claimed deduction consulting’s payments of the sundrups’ food consulting’s payments of the sundrups’ medical and dental expenses depreciation and sec_179 expense consulting’s payments of the sundrups’ vehicle expenses consulting’s payments of office expenses consulting’s purported interest payments consulting’s payments of the sundrup residence real_property_taxes consulting’s payments of the sundrup residence repairs and maintenance consulting’s payments of the sundrup residence utilities consulting’s payments of the sundrup residence insurance dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number 1for convenience we have rounded to the nearest dollar the big_number big_number payments that consulting made for the items indicated during each of its taxable years at issue in consulting’s notice respondent also determined that consulting is liable for accuracy-related_penalties under sec_6662 in the respective amounts of dollar_figure dollar_figure and dollar_figure for its taxable years ended date through because of negligence or disregard of rules or regulations or a substan- tial understatement_of_tax amendments to answers the sundrups respondent filed an amendment to answer in the sundrups’ case at docket no respondent alleged in that amend- ment to answer that the sundrups have respective increases of dollar_figure dollar_figure and dollar_figure in the respective deficiencies that respondent determined in the sundrups’ notice for their taxable years and respondent made those allegations because respondent alleged in the amendment to answer that leas- ing is not entitled to the respective deductions that it claimed for its taxable years and for leasing’s promis- sory note to consulting dated date and for leasing’s payments to consulting respondent further alleged in that amendment to answer that the sundrups have respective increases of dollar_figure dollar_figure and dollar_figure to the accuracy-related penal- ties under sec_6662 that respondent determined in the sundrups’ notice for their taxable years and transfer respondent filed an amendment to answer in transfer’s case at docket no respondent alleged in that amendment to answer that transfer has respective increases of dollar_figure dollar_figure and dollar_figure in the respective deficiencies that respondent deter- mined in transfer’s notice for its taxable years ended date date and date respondent made those allegations because respondent alleged in the amendment to answer that transfer is not entitled to the respective deductions that it claimed for its taxable years ended date and for transfer’s payments to consulting respondent further alleged in that amendment to answer that transfer has respective increases of dollar_figure dollar_figure and dollar_figure to the accuracy- related penalties under sec_6662 that respondent deter- mined in transfer’s notice for its taxable years ended date and opinion petitioners bear the burden of proving that the respective determinations in the sundrups’ notice transfer’s notice and consulting’s notice that remain at issue are erroneous see rule a 290_us_111 respondent bears the burden of proving any new matters that respondent alleged in the respective amendments to answers that respondent filed in the sundrups’ case at docket no and transfer’s case at docket no see rule a before turning to the issues presented we shall comment on the respective testimonies of mr sundrup and ms sundrup who were the only witnesses at the trial in these cases we found those testimonies to be in certain material respects question- able implausible vague inconsistent unpersuasive and or self- serving we shall not rely on the respective testimonies of mr sundrup and ms sundrup in those respects see eg 87_tc_74 certain transactions at issue it is respondent’s position that the respective transactions between a transfer and consulting and b leasing and consulting under which consulting purported to provide to each of those companies certain services and the sundrups and consulting under which consulting purported to agree to buy the sundrup residence should not be respected for tax purposesdollar_figure in support of that position respondent argues that there was no nontax business_purpose for any of those transactions and that each of them was without economic_substance and a sham accord- ing to respondent when looking beyond the four corners of petitioners’ documents the evidence demonstrates that transfer and leasing’s payments to consulting of dollar_figure dollar_figure and dollar_figure in consulting’s fiscal years ending date date and date respectively enabled ronald and helen sundrup to live a tax-free lifestyle through consulting’s payment of their personal living_expenses those payments from transfer and leasing to consulting a corporation with- out any purpose beyond tax_avoidance should not be deductible mr and mrs sundrup reported interest_income on their and joint federal_income_tax returns in the amounts of dollar_figure dollar_figure and 72we shall sometimes refer to the respective transactions between transfer and consulting leasing and consulting and the sundrups and consulting as the respective transac- tions at issue dollar_figure respectively respondent disallowed these amounts determining that the alleged sale of corn- ing st the sundrup residence was part of a scheme to deduct mr mrs sundrup’s personal living_expenses it is the position of petitioners that the respective trans- actions at issue should be respected for tax purposes in sup- port of that position petitioners argue sundrup consulting sundrup transfer and sundrup leas- ing were created primarily for corporate protection in the form of premises liability the companies were not a scheme to deduct personal expenses of mr and mrs sundrup at trial mr sundrup claimed that the sundrups incorporated consulting after they formed transfer and leasing because i was concerned of the liability against me in case something would happen at trial ms sundrup claimed that the sundrups incor- porated consulting after they formed transfer and leasing in order to have another pocket of liability protection as the trier of fact we are unwilling to rely on the respective testi- monies of mr sundrup and ms sundrup as to why they incorporated consulting based upon our examination of the entire record before us we find that the only intended objective of the respective trans- actions between a transfer and consulting and b leasing and consulting under which consulting purported to provide to each of those companies certain services and the sundrups and consulting under which consulting purported to agree to buy the sundrup residence was the sundrups’ tax-avoidance objective of having consulting pay the sundrups’ personal living_expenses with funds which transfer and leasing paid to consulting and for which transfer and leasing claimed tax deductions for their respective taxable years at issuedollar_figure on that record we find that the respective transactions at issue were not entered into for nontax business reasons were entered into only for tax-avoidance reasons and did not have economic_substance see 435_us_561 293_us_465 81_tc_184 affd in part and revd in part 752_f2d_89 4th cir 40_tc_824 affd 341_f2d_440 5th cir based upon our examination of the entire record before us we hold that the respective transactions between transfer and consulting leasing and consulting and the sundrups and consulting should not be respected for tax purposes as a re- sult we hold that transfer is not entitled for each of it sec_73in order to bolster the chances that they would succeed in achieving their tax-avoidance objective petitioners created a paper trail consisting of the purported transfer management agreement the purported leasing management agreement mr sundrup’s purported employment agreement ms sundrup’s purported employment agreement and the real_estate installment document those documents are nothing more than self-serving attempts by petitioners to create a paper trail that they hoped would in- crease the chances that they would succeed in achieving the sundrups’ tax-avoidance objective on the record before us we find that none of the documents in question has economic reality beyond tax planning taxable years at issue to deduct under sec_162 transfer’s payments to consulting during each of those years leasing is not entitled for each of its taxable years at issue to deduct under sec_162 leasing’s payments to consulting during each of those years and the sundrups do not have for each of their taxable years at issue interest_income because of consult- ing’s purported interest payments to them during each of those yearsdollar_figure transfer’s claimed deduction for transfer’s payments of the sundrups’ medical and dental expenses in transfer’s tye return transfer claimed a deduc- tion of dollar_figure for transfer’s payments of the sundrups’ medical and dental expenses during that year in transfer’s notice respondent determined to disallow that deductiondollar_figure respondent argues that transfer is not entitled to the deduction claimed for its taxable_year ended date for transfer’s payments of the sundrups’ medical and dental expense sec_74see supra note 75in the light of our holdings with respect to the respec- tive transactions at issue we need not address respondent’s alternative position that consulting’s payments of the sundrups’ expenses during each of its taxable years at issue are nondeduct- ible payments that constitute constructive dividends to the sundrups see supra note 76at trial respondent’s counsel indicated that respondent did not disallow in transfer’s notice the portion of the dollar_figure claimed as employee benefit programs in transfer’s tye return that was for medical and dental expenses of rick sundrup the sundrups’ son because ronald sundrup was not an employee of transfer and cannot claim benefits under the plan mrs sundrup never established that she was an employee of transfer mr sundrup testified inconsistently that during transfer’s taxable years at issue he was not an employee of transfer and that he was an employee of transfer ms sundrup claimed at trial that she was an employee of transfer during at least part of its taxable_year ended date we are unwilling to rely on the respective testimonies of mr sundrup and ms sundrup regarding whether they were employees of transfer during its taxable_year ended date respondent acknowledges that mr sundrup and ms sundrup were in fact performing the daily work of transfer throughout its taxable years at issue including its taxable_year ended date respondent’s contention is consistent with various findings that we have made we have found that as was true when the sundrups operated ron sundrup transfer the sundrups conducted the office operations of transfer which ms sundrup managed at the sundrup residence we have also found that as was true when ms sundrup managed the office operations of ron sundrup transfer as part of her managing the office operations of transfer she answered the telephone scheduled pickups monitored deliveries and coordinated jobs among the drivers in addition we have found that mr sundrup served as a driver for transfer during its taxable years at issue he also did work during those years repairing maintaining and washing certain vehicles that transfer used in its trucking business moreover we have found that the transaction between transfer and consulting under which consulting purported to provide certain services to transfer should not be respected for tax purposes based upon our examination of the entire record before us we find that mr sundrup and ms sundrup each were employees of transfer during its taxable_year ended date on that record we further find that transfer is entitled for its taxable_year ended date to deduct under sec_162 trans- fer’s payments of the sundrups’ medical and dental expenses during that year of dollar_figure transfer’s claimed deductions for miscellaneous expenses in transfer’s tye return and transfer’s tye return transfer claimed respective deductions of dollar_figure and dollar_figure for miscellaneous expensesdollar_figure in transfer’s notice respondent determined to disallow dollar_figure and dollar_figure of those respective deduc- tions transfer presented no evidence at trial and makes no argu- ment on brief with respect to the respective deductions of dollar_figure and dollar_figure for miscellaneous expenses that transfer claimed in transfer’s tye return and transfer’s tye return 77see supra note sec_56 and sec_57 and that respondent disallowed on the record before us we find that transfer is not entitled to those deductions leasing’s claimed deductions relating to the north house and the south house in the respective forms that it filed for its taxable years leasing claimed deductions for expenses relating to the north house and the south house of dollar_figure dollar_figure and dollar_figure respectivelydollar_figure in the sundrups’ notice respondent determined to disallow those deductions the sundrups presented no evidence at trial and make no argument on brief with respect to leasing’s claimed deductions for expenses relating to the north house and the south house on the record before us we find that leasing is not entitled to those deductionsdollar_figure accuracy-related_penalties in the respective notices that respondent issued to the sundrups transfer and consulting respondent determined that they are liable for each of their respective taxable years at issue for accuracy-related_penalties under sec_6662 be- cause of negligence or disregard of rules or regulations under sec_6662 or a substantial_understatement of tax under sec_6662 in the respective amendments to answers that respondent filed in the sundrups’ case at docket no 78see supra note sec_51 sec_52 and sec_53 79see supra note and transfer’s case at docket no respondent alleged that the sundrups and transfer are liable for increased accuracy-related_penalties under sec_6662 for each of their respective taxable years at issue sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances see 963_f2d_907 6th cir affg tcmemo_1991_179 91_tc_686 affd 893_f2d_656 4th cir the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of the tax shown in the tax re- turn sec_6662 in the case of an individual an understatement is substantial if it exceeds the greater of percent of the tax required to be shown in the tax_return for the taxable_year or dollar_figure sec_6662 as pertinent here in the case of a corporation other than an s_corporation an understatement is substantial for taxable years that began on or before date if it exceeds the greater of percent of the tax required to be shown in the tax_return for the taxable_year or dollar_figure sec_6662 and for taxable years that began after date if it exceeds the lesser_of a percent of the tax required to be shown in the tax_return for the taxable_year or dollar_figure or b dollar_figure million sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circum- stances including the taxpayer’s efforts to assess such tax- payer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reli- ance on the advice of a professional does not necessarily demon- strate reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id respondent bears the burden of production with respect to the accuracy-related_penalties at issue see sec_7491 to meet respondent’s burden of production respondent must come forward with sufficient evidence showing that it is appropriate to impose the accuracy-related_penalty see 116_tc_438 with respect to the accuracy- related penalties that respondent determined in the respective notices that respondent issued to the sundrups transfer and consulting respondent need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id we have held that the respective transactions between transfer and consulting leasing and consulting and the sundrups and consulting should not be respected for tax purposes as a result we have further held that transfer is not entitled for each of its taxable years at issue to deduct trans- fer’s payments to consulting that leasing is not entitled for each of its taxable years at issue to deduct leasing’s payments to consulting and that the sundrups do not have for each of their taxable years at issue interest_income attributable to consulting’s purported interest payments to themdollar_figure we have also held that transfer is not entitled for each of its taxable_year sec_80see supra note ended date and to deduct claimed miscellaneous expenses in addition we have held that leasing is not entitled for its taxable years and to leasing’s claimed deductions for expenses relating to the north house and the south house moreover in the stipulation of settled issues filed on date stipulation of settled issues transfer conceded certain determinations that respondent made in trans- fer’s notice and consulting conceded one of the determinations that respondent made in consulting’s noticedollar_figure in the light of our holdings stated above and the respective concessions of transfer and consulting in the stipulation of settled issues the sundrups transfer and consulting have respective underpayments of tax for their respective taxable years at issue we conclude that respondent has satisfied re- spondent’s burden of production under sec_7491 petitioners argue that the sundrups transfer and consult- ing are not liable for any of their respective taxable years at issue for accuracy-related_penalties under sec_6662 that is because according to petitioners they did not substantially understate income_tax and did not act negligently or disregard rules or regulations petitioners had reasonable_cause and acted in good_faith petitioners have shown their transactions were legitimate business activities and not a scheme to deduct personal expenses 81at trial petitioners made certain additional concessions on the record before us we reject petitioners’ claim that they had reasonable_cause and acted in good_faith in taking the tax_return positions that they did with respect to the issues on which we have held against them and the respective issues that transfer and consulting conceded in the stipulation of settled issues with respect to the respective transactions at issue we have held that those transactions should not be respected for tax purposes and that transfer and leasing are not entitled for their respective taxable years at issue to the respective deductions that they claimed as a result of those transactions with re- spect to transfer’s claimed respective deductions for miscella- neous expenses for its taxable years ended date and we have held that transfer is not entitled to those deduc- tions with respect to leasing’s claimed deductions for expenses relating to the north house and the south house for its taxable years and we have held that leasing is not entitled to those deductionsdollar_figure with respect to the respective determinations of respondent that transfer and consulting con- ceded in the stipulation of settled issues those companies presented no evidence and make no argument with respect to the respective tax_return positions that they took with respect to 82see supra note the respective items that respondent determined are wrong and that they concededdollar_figure on the record before us we find that the sundrups trans- fer and consulting were negligent and disregarded rules or regulations or otherwise did not do what a reasonable person would do with respect to the respective items that resulted in their respective underpayments for each of their respective taxable years at issue on the record before us we find that there was not reason- able cause for and that the sundrups transfer and consulting did not act in good_faith with respect to any portion of the respective underpayments of tax for each of their respective taxable years at issue based upon our examination of the entire record before us we find that the sundrups transfer and consulting are liable for each of their respective taxable years at issue for accuracy- related penalties under sec_6662 with respect to their respective underpayments of tax for each of those yearsdollar_figure we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot 83see supra note 84see supra note to reflect the foregoing and the parties’ respective conces- sions decisions will be entered under rule
